     Case 2:19-cv-00242-RAH-SMD Document 91 Filed 07/06/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

CHARLES L. BURTON, JR.,                 )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )
                                        )     CASE NO. 2:19-CV-242-RAH
JEFFERSON DUNN, Commissioner,           )
Alabama Department of Corrections,      )
                                        )
                                        )
             Defendant.                 )

                                    ORDER

      On July 1, 2021, the Court conducted a status teleconference in this matter.

The Plaintiff was represented by Spencer Hahn, an attorney with the Federal

Defenders for the Middle District of Alabama, and Anand Agneshwar, among

others. The Defendant was represented by Alabama Assistant Attorney General

Lauren A. Simpson and Joseph “Jody” Stewart, an attorney for the Alabama

Department of Corrections (“ADOC”).

      During the teleconference, ADOC indicated that it was continuing to assess

the safety implications of conducting executions by nitrogen hypoxia, has not yet

finalized its protocol for these executions, and has not yet determined whether

spiritual advisors will be allowed in the execution chamber. Accordingly, it is

ORDERED as follows:
Case 2:19-cv-00242-RAH-SMD Document 91 Filed 07/06/21 Page 2 of 2




1. A status teleconference is hereby set in this matter on Thursday, August

   12, 2021 at 9:00 am (CST). The Clerk of the Court is DIRECTED to

   provide a court reporter for this proceeding. Counsel shall contact

   chambers for the teleconference phone number.

2. The Defendant shall file a status report no later than Monday, August 2,

   2021, indicating the progress it has made in developing its nitrogen

   hypoxia protocol.

DONE this the 6th day of July, 2021.

                        ____/s/ R. Austin Huffaker, Jr.
                        R. AUSTIN HUFFAKER, JR.
                        UNITED STATES DISTRICT JUDGE




                                 2
